This is an appeal by the Caney River Gas Company from the action of the State Board of Equalization in assessing its property for taxation for the year 1911.
This cause in all respects is identical with In re Assessmentof Osage   Oklahoma Gas Co., ante, p. 154, 128 P. 692, and Inre Assessment of Oklahoma Natural Gas Co., ante, just handed down. Upon the authority of those cases the report of the referee herein is confirmed and judgment entered accordingly.
HAYES, C. J., and DUNN and TURNER, JJ., concur; WILLIAMS, J., not participating. *Page 713